Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed 12/17/2021 fails to fully comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language. The citation has therefore been lined through and has not been considered.
 Election/Restrictions
Applicant’s election of Group II, claim 29 and encompassing new claims 39-52 in the reply filed on 5/11/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 29 and 39-52 and new clam 53 are under consideration in the instant Office Action.

Withdrawn Rejections 
The rejection of claims 29, 39-50 and 52 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al, US2011/0223140 (6/17/2019, IDS) as evidenced by Swaroop et al., 2010 (5/29/2020 PTO-892) in view of Jonas et al., 2008 (5/29/2020 PTO-892) is withdrawn upon further consideration.
The rejection of claims 29 and 39-52 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al, US2011/0223140 (6/17/2019, IDS) and Takahashi et al., US2010/0105137 (6/17/2019, IDS) and in view of Swaroop et al., 2010 (5/29/2020 PTO-892) and Jonas et al., 2008 (5/29/2020 PTO-892) is withdrawn upon further consideration.
New Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29 and 43-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Takahashi et al., US2010/0105137 (6/17/2019, IDS).
Takahashi teaches methods of producing primate (including human) retinal progenitor cells from embryonic stem cells and differentiating these progenitor cells into photoreceptor cells in adhesive conditions (see abstract, paragraphs 3, 6, 7 and 9 (sections [12-20])) as required in instant claim 29. Takahashi teaches that the humans ES cells differentiate into Rx+/Pax6+ neural retinal progenitor cells (see paragraph 20) which reads on the Pax6+ and CHX10- markers. While Takahashi does not explicitly teach that photoreceptor progenitor cells do not express CHX10, this is an inherent property of these cells as evidenced by Katoh et al.,2010 (IDS 1/1/2021) shows that photoreceptor progenitor cells are CHX10- (see page 6524, Figure 8). Takahashi teaches that these progenitor cells are capable of producing photoreceptors in vitro (see paragraphs 3 and 6) as in instant claim 50. Takahashi teaches using the cell culture as a pharmaceutical (see paragraph 132) and reads on a pharmaceutical carrier of instant claim 29. Takahashi teaches that the Rx+ cells are  90% or more Pax6+ in consistence with the profile of neural retinal progenitor cells (see paragraph 84) and reads on the requirement of claim 29. Takahashi teaches using taurine and retinoic acid to increase the number of rhodopsin and recoverin positive cells which are photoreceptor cell markers (see paragraphs 6, 7, 9 (sections [12-20], 154) as required in instant claims 51 and 52. Takahashi anticipates instant claim 46 since all the precursor cells are being generated from the same cell source and produce homogeneous cells (see for example, paragraphs 7 and 132) and therefore, all of those cells that produce a photoreceptor precursor cells would be genomically identical. Takahashi teaches the need of culture generated rod photoreceptors for the treatment of disease with the opsin, rhodopsin and recoverin markers (see paragraphs 94-95, 154 and 157) as required in instant claims 29 and 52.
While Takahashi is silent on all the multiple descriptive characteristics listed in dependent claims 43-45 and 47-49, it is clear that the same photoreceptor precursor cells would have the same characteristics as the instantly claimed composition since there is no evidence to the contrary.
Further, while Takahashi is silent the specific PDE6a (but teaches PDE6b and PDE 6c as rod and come markers: see paragraph 177) as the photoreceptor precursor markers as listed in instant claim 52, these photoreceptor cells markers opsin, rhodopsin, and PDE (aka PDE6a), are present in these cells as evidenced by Swaroop (see Abstract, page 565-567 and 569, 1st column, 2nd paragraph and page 571, Figure 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 40,43-53 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al., US2010/0105137 (6/17/2019, IDS) as applied to claims 29 and 43-52 above, and further in view of Lamba et al., 2009 (instant PTO-892).
See Takahashi, as discussed above. Takahashi fails to teach using an immunosuppressant in combination with the claimed cells as in the new claim 53.
Lamba teaches transplantation of human embryonic stem cell derived photoreceptors to restore visual function in mice for replacement therapy (see abstract). Lamba teaches that transplanting the ESC into the subretinal space of adult mice, the cell integrate into the outer nuclear layer (the photoreceptor layer) and differentiate morphologically identical outer segments and express photoreceptor markers (see page 73, 2nd column, 2nd paragraph) and meets the requirement of instant claim 40. Lamba teaches  using the immunosuppressant cyclosporine A to prevent immune rejection of the transplanted human cells (see page 74, 1st column) as required in new claim 53.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Takahashi and Lamba. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Lamba teaches using the immunosuppressant cyclosporine A to prevent immune rejection of the transplanted human cells that uses the same cells for the treatment of disease with the loss of photoreceptors. One of ordinary skill in the art would use the teaching of Lamba to modify the Takahashi reference to improve cell survival during the treatment. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 29, 39-41, 43-53 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al., US2010/0105137 (6/17/2019, IDS) and Lamba et al., 2009 (instant PTO-892) as applied to claims 29, 40,43-53 above, and further in view of Jonas et al., 2008 (5/29/2020 PTO-892).
See Takahashi and Lamba, as discussed above. While Lamba teaches using 50,000-80,000 cells for transplantation in a 1l volume, neither reference teaches the concentration of cells of at least 106 cells for administration as required in instant claim 39.
Jonas teaches administering 180 million (180 x 106) bone marrow derived cells through an intravitreal injection to treat a patient with proliferative diabetic retinopathy (see page 226, 1st column, 2nd paragraph and 2nd column, 1st paragraph). Proliferative diabetic retinopathy causes photoreceptor loss. Jonas does not teach using the instantly claimed human photoreceptor progenitor cells.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Takahashi, Lamba and Jonas. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Jonas teaches that high levels of progenitor cells may be administered to the eye of a human patient to treat diseases like diabetic retinopathy which lead to photoreceptor cell death. One of ordinary skill in the art would use the Takahashi, Lamba and Jonas teachings to guide one in the best cells to use and therapeutic dose of cells that may be administered to the patient and the optimal dose of the progenitor cells taught by Takahashi would be achieved through routine optimization of the method (see MPEP § 2144.05).  The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 29 and 39-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al., US2010/0105137 (6/17/2019, IDS), Lamba et al. 2009 (instant PTO-892) and Jonas et al., 2008 (5/29/2020 PTO-892) in view of Swaroop et al., 2010 (5/29/2020 PTO-892) 
See Takahashi, Lamba and Jonas, as discussed above. Takahashi also teaches that rhodopsin, red/green opsin and blue opsin are increased markers for retinal progenitor cells and specifically that recoverin and rhodopsin  are markers for the photoreceptor cell precursors and photoreceptors and meets the limitations rhodopsin and opsin markers of instant claims 29 and 52. These photoreceptor cells markers opsin, rhodopsin, and PDE (aka PDE6a), are taught to be present in these cells by Swaroop (see Abstract, page 565-567 and 569, 1st column, 2nd paragraph and page 571, Figure 5). Further, while Takahashi is silent on the photoreceptor precursor markers as listed in instant claim 42, Swaroop teaches all of the required markers in the Figure 2, page 565: MASH1, NR2E3, TR2, ROR and NRL.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Takahashi, Lamba, Jonas and Swaroop. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Takahashi teaches that these are cells that have a defined path to produce photoreceptors to treat a retinal eye disease like diabetic retinopathy and retinitis pigmentosa since these are the photoreceptor cells that are lost due to the diseases (see paragraphs 2, 133, 154, 157 and 179). Further, the markers set forth in instant claims 42 and 52, as taught by Park, Takahashi and Swaroop, are the ones would look for because they are the markers that distinguish rod and cone photoreceptors from other retinal cells that may be found in the cell culture and would be detected with the best method of detecting these markers known to one of ordinary skill in the art. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered as to how they apply to the new rejections of record, but they are not persuasive. Applicant asserts that the Examiner has failed to show that the photoreceptor progenitor cells are PAX6+ and CHX10-. Applicant argues that Swoop or Jones does not teach or suggest a preparation of cells as in the claims. Applicant fails to argue against the teaching of the Takahashi reference. Applicant’s arguments against the Park reference are moot since all of the rejections involving Park have been withdrawn. Takahashi teaches the claimed photoreceptor progenitor cells and disclosed above and evidenced by Swaroop and the new reference of record, Katoh et al., 2010. Therefore, new rejections are set forth to show that the methods using these specific cells are taught in the prior art.
Applicant argues that the Swaroop reference fails to provide motivation for the photoreceptor progenitor cells that are immunohistochemically Pax6(+) and CHX10(-). This is not found persuasive because Swaroop is depended upon to disclose and evidence that the photoreceptor progenitor cells have biomarkers required in the instant claims 42-43 and 52 and nothing further. 
Therefore, the arguments are not found persuasive and the rejections are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29 and 39-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 11,241,460, (Application No. 16/025,788) in view of Jonas et al., 2008. ‘460 teaches the required photoreceptor cells and using them to treat retinal diseases. Jonas teaches administering 180 million (180 x 106) bone marrow derived cells through an intravitreal injection to treat a patient with proliferative diabetic retinopathy (see page 226, 1st column, 2nd paragraph and 2nd column, 1st paragraph). Proliferative diabetic retinopathy causes photoreceptor loss. Jonas does not teach using the instantly claimed human photoreceptor progenitor cells.
The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Jonas teaches that high levels of progenitor cells may be administered to the eye of a human patient to treat diseases like diabetic retinopathy which lead to photoreceptor cell death. One of ordinary skill in the art would use the Jonas teaching to guide one in best therapeutic dose of cells that may be administered to the patient and the optimal dose of the progenitor cells called by ‘460 would be achieved through routine optimization of the method (see MPEP § 2144.05).  The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Applicant's request that the double patenting rejections of the instant claims over of the patent be held in abeyance until there is allowable subject matter, at which time they will consider responding is not appropriate. Since applicant has not provided any objections or arguments for the double patenting rejections of record, the above double patenting rejections are maintained.
 
Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649